Citation Nr: 0030363	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-14 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of an insect 
bite of the left ankle, currently evaluated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1963 to December 
1966.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
August 1998 that increased the rating for the stated 
disability from 10 percent to 20 percent disabling.  

In August 2000, a videoconference hearing was held at the RO 
before N. R. Robin, who is the Veterans Law Judge rendering 
the final determination in this claim and who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  

The Board notes that a rating decision in November 1999 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned a 30 percent rating for the disability.  
The veteran filed a notice of disagreement with that 
determination.  Another rating decision in June 2000 
increased the evaluation for PTSD to 50 percent disabling and 
a statement of the case regarding that issue was mailed to 
the veteran in June 2000.  The veteran's records were 
transferred to the Board in July 2000 for consideration of 
the issue relating to an increased rating for residuals of an 
insect bite.  The record does not reflect that a substantive 
appeal concerning the PTSD issue has been received.  
Therefore, that issue is not properly before the Board at 
this time.  

Also, in a VA Form 21-4138, received in January 2000, the 
veteran specifically indicated that he was claiming service 
connection for conditions of his lower back, hips, and right 
leg as secondary to his service-connected left ankle 
disability.  The record does not reflect that the RO has 
taken any action on those claims.  Accordingly, those issues 
are not currently before the Board.  The veteran's comments, 
however, are referred to the RO for appropriate action.  


REMAND

The veteran has contended that his left ankle disability has 
resulted in significant disability, causing him nearly 
constant, severe pain, particularly on prolonged standing or 
walking and in cold conditions.  Further, in a lay statement 
received in December 1997, the veteran's wife reported that 
she had observed the veteran's adverse reaction to prolonged 
standing and to apparent frequent jolts of pain in his left 
leg.  In addition, she stated that she had measured a 
noticeable, several-inch difference in the size of the 
veteran's left calf, compared to the right calf, with 
"sparser flesh" in his left foot.  

The veteran has also stated that he had to change jobs 
because of his inability to stand for prolonged periods or to 
tolerate working in cold conditions.  

The record does not reflect that a thorough assessment of any 
functional loss due to the service-connected left ankle 
disability has been obtained.  Nor does it contain any 
corroboration by current or former employers of the claimed 
effects that the disability has had on his ability to perform 
his job or of any concessions that may have been made on 
account of the service-connected disability.  That 
information would be helpful in evaluating the veteran's left 
ankle disability.  

Moreover, the Board notes that recently enacted legislation, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et 
seq.), substantially revised certain statutory provisions 
regarding the assistance that VA must provide to claimants 
for VA benefits and the notice that VA must provide to 
claimants as to the type of evidence that is necessary to 
substantiate his claim.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Considering all of the above factors, the Board believes that 
additional information is needed in order to properly 
evaluate the veteran's service-connected left ankle 

disability.  Therefore, this case is REMANDED for the 
following additional actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-
to-date records of any examination or 
treatment, VA or non-VA, that the veteran has 
had for his service-connected left ankle 
disability.  All records so received should 
be associated with the claims file.  

2.  The veteran should be requested to 
provide statements from current and prior 
employers as to the effects that his service-
connected left ankle disability has or had on 
his ability to perform his duties and as to 
any special concessions made to the veteran 
on account of his left ankle disability.  In 
particular, the employers' statements should 
indicate the reasons that the veteran left 
any job.  The veteran should also be 
requested to report his income (not his 
wife's income) during each of the last 
several years.  

3.  The RO should then schedule the veteran 
for an orthopedic examination.  All special 
tests deemed by the examiner to be 
appropriate should be completed.  The claims 
folder and a copy of this REMAND must be made 
available to and be reviewed by the examiner 
in conjunction with the examination.  The 
examiner's report should fully set forth all 
current complaints and pertinent clinical 
findings, and should discuss the likely 
etiology(ies) of the veteran's left ankle 
pain.  The report also should describe in 
detail the presence or absence and the extent 
of any functional loss due to the residuals 
of an insect bit of the left ankle, with 
neuroma formation in the area of the scar.  
Consideration should be given to any loss due 
to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as 
well as any functional loss due to absence of 
necessary structures, deformity, adhesion, 
atrophy of disuse, or defective innervation.  
In particular, the examiner should comment on 
any functional loss due to weakened movement, 
excess fatigability, incoordination, or pain 
on use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, and 
is evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure or 
manipulation.  The examiner's inquiry in this 
regard should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the ankle joint.  It 
is important for the examiner's report to 
include a description of the above factors 
that pertain to functional loss due to the 
service-connected left ankle disability that 
develops on use.  In addition, the examiner 
should express an opinion as to whether pain 
or other manifestations occurring during 
flare-ups or with repeated use could 
significantly limit functional ability of the 
affected part.  The examiner should portray 
the degree of any additional range of motion 
loss or other functional loss due to pain on 
use or during flare-ups.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

4.  The RO should ensure that all aspects of 
the Veterans Claims Assistance Act of 2000 
have been complied with.  

5.  Upon completion of the requested 
development of the record and, in particular, 
after ensuring compliance with the Veterans 
Claims Assistance Act of 2000, the RO should 
again consider the veteran's claim, with 
particular consideration of the provisions of 
38 C.F.R. §§ 3.321(b), 4.10, 4.40, 4.45, as 
appropriate.  In the event the veteran fails 
to report for scheduled VA examination, 
action should be taken in accordance with 
38 C.F.R. § 3.655.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

